United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 16, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40765
                         Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

VICTOR TORRES-NAVA,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:05-CR-31-ALL
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Victor Torres-Nava (Torres) appeals the 48-month sentence he

received following his guilty-plea conviction for illegal

reentry, in violation of 8 U.S.C. § 1326.    He argues that the

district court erred in assessing a 16-level sentencing

enhancement for his prior felony conviction for sexual assault of

a child under TEX. PENAL CODE § 22.011(a)(2) because   the

conviction did not constitute a “crime of violence” within the

meaning of U.S.S.G. § 2L1.2(b)(1)(A).

     The argument is without merit.    A conviction under

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40765
                                  -2-

§ 22.011(a)(2) “meets a common-sense as well as a generic,

contemporary definition of statutory rape,” and it is thus the

equivalent of an enumerated offense which triggers the

enhancement.     United States v. Alvarado-Hernandez, ___ F.3d ___,

2006 WL 2621650 at **1-2 (5th Cir. Sept. 14, 2006).

     Torres also challenges the constitutionality of § 1326(b)’s

treatment of prior felony and aggravated felony convictions as

sentencing factors rather than elements of the offense that must

be found by a jury.    His constitutional challenge is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although he contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi v. New Jersy, 530 U.S. 466

(2000), we have repeatedly rejected such arguments on the basis

that Almendarez-Torres remains binding.     See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).    Torres properly concedes that his argument is

foreclosed in light of Almendarez-Torres and circuit precedent,

but he raises it here to preserve it for further review.

     AFFIRMED.